Citation Nr: 1816531	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of left hand injury, to include degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of this matter was subsequently transferred to the RO in Louisville, Kentucky.  

In August 2016, the Veteran appeared with his representative for a hearing held in Washington, D.C., before the undersigned.  A transcript of that proceeding has been associated with the record.  

This matter was remanded by the Board in September 2017 for additional development.  The matter has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's left hand DJD is not caused by, a result of, or otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of left hand injury have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2010 and September 2015.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).  The duty to assist the Veteran has also been satisfied in this case.  In its September 2017 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ), in pertinent part, obtained an addendum medical opinion addressing the nature and etiology of the Veteran's left hand disability, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).



	Discussion

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personnel records (MPRs), post-service medical treatment records, and lay statements by the Veteran and other sources.  

The record in this case is clear whether the Veteran has a left hand disability.  Indeed, the medical evidence confirms the Veteran has a current diagnosis of osteoarthritis, i.e., DJD, of the bilateral hands.  

Additionally, STRs reflect the Veteran sustained an injury in October 1972, which resulted in surgical repair of his left hand.  

Thus, the central issue that must be resolved at this time is whether the Veteran's current disability was caused by, a result of, or otherwise etiologically related to service.

Based upon a review of the record, the Board finds that service connection for residuals of left hand injury, to include DJD, is not warranted in this case because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service injury and the current disability.

As indicated, various lay statements are of record.  In particular, in a statement dated in August 2011, the Veteran described the 1972 injury, which resulted in a surgical repair of his left hand.  He reported that after finally returning to active duty, he "was not thinking about the long term effects," which is why he didn't "say anything" further about his left hand.  At his August 2016 hearing, the Veteran reported, in pertinent part, that he experienced problems with his left hand "through the remainder of [his] service" and since separation from service.  Specifically, the Veteran reported experiencing an inability to bend his long finger and grip objects properly.  The Veteran indicated however that because his left hand condition "didn't necessarily impede [his] ability to work," i.e., he is right hand dominant, he "just suffered in silence . . . [and] had to improvise."  Additionally, in a statement of support dated in July 2011, the Veteran's spouse indicated having first hand observations of the Veteran's left hand symptoms.  Specifically, she reported that the Veteran had experienced an inability to bend his finger and properly grip things, which the Veteran attributed to his in-service injury.  

The Board notes that the Veteran and his spouse are clearly competent to report observable symptomatology, i.e., pain and stiffness.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this regard, the Board notes that the lay statements regarding onset and continuity of symptoms are not supported by the evidence of record.  The absence of post-service findings, diagnoses, or treatment for decades after service is one factor that tends to weigh against a finding of continuous symptoms after separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  Rather, the current lay statements are also found to lack credibility because they are inconsistent with other evidence of record.

The first evidence of a left hand disability or associated symptomatology, other than the lay statements by the Veteran and his spouse, are medical treatment records dated in June 2011, at which time the Veteran reported cramping and an inability to make a fist.  Treatment records dated in July 2011 reflect imaging studies were performed and revealed mild degenerative changes of the third metacarpophalangeal joints.  Treatment records dated in August 2011 reflect the Veteran's statements regarding experiencing intermittent swelling since the injury and pain in cold weather.  Similarly, the Veteran reported testified at his hearing that he experienced problems with his left hand "through the remainder of [his] service."  The Veteran's military occupational specialty (MOS) was field auto mechanic.  Following a short convalescence, STRs reflect the Veteran was discharged and returned to active duty in January 1973.  STRs since that time reflect the Veteran presented for numerous ailments, including shaving rashes, bug bites, and knee pain.  Notably, however, the records are negative for any complaints and/or treatment for a hand disability or associated symptomatology.  Rather, the Veteran's March 1975 separation examination indicated the Veteran's upper extremities, e.g., hands, were normal.  Given the Veteran's complaints of swelling and pain since the injury, his labor intensive MOS, and the fact he presented for other minor ailments, it is reasonable to assume that the Veteran would report pain and swelling experienced in his upper extremities.  

Additionally, treatment records dated in August 2015 reflect a history of injury in service, but noted that the Veteran's left hand "did not start to hurt until recent years."  Treatment records dated in August 2011 reflect the Veteran's statements denying pain "most of the time," and gradual loss of movement and strength over last 2 years.  Considering the totality of the evidence, the Veteran's inconsistencies tend to undermine is credibility as an accurate historian.

Next, the Board turns to the VA examinations of record.  The Board accords significant probative weight to the December 2015 VA examination in conjunction with the October 2017 medical opinion.  The record reflects the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Report of the December 2015 VA examination reflects, in pertinent part, the Veteran's statements regarding an "inability to make a fist, loss of grip strength, and intermittent swelling of (both) hands, which is worse with tasks requiring repetitive use of hands."  The examiner noted an extensive civilian occupational history of manual labor spanning over three decades.  Physical examination revealed decreased range of motion in the hands, bilaterally.  The Veteran's muscle strength, i.e., hand grip, was noted as normal.  The examiner diagnosed the Veteran with arthritis of the hand, bilaterally.  The examiner also noted the presence of Heberden and Bouchard nodes typical of osteoarthritis.  

The examiner opined that the Veteran's "osteoarthritis . . . is less likely than [not] . . . caused by the blast injury to both hands and subsequent tendon repair."  In doing so, the examiner noted that following the 1972 injury in service, the Veteran appeared to have a complete recovery following a short convalescence.  In particular, the examiner noted that the Veteran "remained in the military for approximately 2 1/2 more years . . . [however] neither sought nor received any additional evaluation or treatment for any hand related condition."  Moreover, the Veteran's March 1975 separation examination indicated the Veteran's upper extremities were normal.  The examiner also noted the lack of medical evidence "within 35 years of separating from the military."  

Pursuant to the Board's September 2017 remand, an addendum medical opinion was obtained.  Report of the October 2017 addendum medical opinion reflects, in pertinent part, the examiner's opinion that the Veteran's "osteoarthritis . . . is less likely than [not] . . . caused by the blast injury to both hands and subsequent tendon repair."  In doing so, the examiner initially reiterated his prior opinion, including that the Veteran remained in the military for approximately 2 1/2 more years, yet neither sought nor received any additional evaluation or treatment for any hand related condition.  The examiner further explained, however, that given the specific circumstances of this case, the Veteran's osteoarthritis is most likely caused by genetic predisposition, advancing age, and a history of manual labor.  In particular, the examiner indicated that the symmetrical diffuse nature of the Veteran's osteoarthritis, i.e., the spread of arthritis throughout his Veteran's bilateral hands, is typical given his age and occupational history.  The examiner acknowledged the Veteran's statements regarding ongoing symptomatology since service; however, noted that such statements are not supported by the evidence of record.  In weighing the evidence, the examiner indicated that a medical nexus has not been demonstrated in this case.  In light of the Board's credibility determination, the examiners vague discussion regarding the lay statements is inconsequential in this case.  

To the extent the Veteran is addressing questions of the medical nature and etiology of his left hand disability, the Board finds his statements are not competent lay evidence.  In the absence of competent positive evidence of causation, a nexus cannot be established.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of left hand injury.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for residuals of left hand injury is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


